Appeal by the defendant from a judgment of the Supreme Court, Queens County (Kohm, J., at trial; Schulman, J., at sentencing), rendered October 23, 1995, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court’s determination that the courtroom would be closed during the testimony of the undercover officer was appropriate and not overbroad (see, e.g., People v Martinez, 82 NY2d 436; People v Mitchell, 209 AD2d 444).
Bracken, J. P., Santucci, Altman and McGinity, JJ., concur.